                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JEFFREY R. WILLIAMS and TONIA
 WILLIAMS, H/W,

                        Plaintiffs,                       CIVIL ACTION
                                                          NO. 18-4774
       v.

 TAKEDA PHARMACEUTICALS
 AMERICA, INC., et al.,

                        Defendants.

                                        ORDER

      AND NOW, this 26th day of June, 2019, upon consideration of Defendants’

Motion to Dismiss for Lack of Personal Jurisdiction, (ECF No. 4), Plaintiffs’ Response,

(ECF No. 7), Defendants’ Reply, (ECF No. 10), and Plaintiffs’ Sur-Reply, (ECF No. 15),

it is hereby ORDERED that:

            1. The Motion is GRANTED with respect to Takeda Pharmaceuticals

               Company, Ltd. and

            2. The Motion is DENIED with respect to Takeda Pharmaceuticals America,

               Inc. and Takeda Pharmaceuticals U.S.A., Inc.



                                                      BY THE COURT:



                                                      /s/ Gerald J. Pappert
                                                      GERALD J. PAPPERT, J.
